                                                                               CLERK'
                                                                                    S OFFICE U.s.Dfsm X URT
                                                                                      AT ROANOKE,VA
                                                                                           FILED

                                                                                      MAï 2b 2219
                      IN TIIE UNITED STATES DISTRICT CO UR T                       JULIA .         ,C
                     FO R TH E W ESTERN D ISTRICT O F V IRG INIA                  BY:
                                 R OA NO K E DIW SION

UNITED STATES O F AM ERICA,                    )      CASE NO.7:05CR00024
                                               )     (CASE NO.7:19CV81352)
                                               )
V.                                             )     M EM OM NDUM OPINION
                                               )
AN DREW J.DM ZELL,                             )     By:Hon.GlenE.Conrad
                                               )     SeniorUnitedStatesDistricjJudge
                      Defendant.               )
       D efendant Andrew J.Danzell,a federal inm ate,has filed a pro K subm ission thatthe
                                                                        .



courthas construed and conditionally docketed as a m otion to vacate, set aside or correctthe

sentence under28U.S.C.j 2255. SeeDanzellv.United States,No.7:19cv00030 (W .D.Va.
Feb.14,2019). Afterconsideration oftherecord,thecourtconcludesthatthemotionmustbe
summ arily dism issed assuccessive.l

       D anzell stands convicted of conspiracy to distribute cocaine base and discharging a

firearm in furtherance of a drug trafficking crim e. The courtgranted a dow nw ard variance to

sentence Danzellto a totalof 180 m onths in prison on June 7,2006. Danzelldid notappeal. In

2009,he filed hisfirstmotion to vacate,setasideorcorrectthe sentencepursuantto 28 U.S.C.

j2255,which the courtdenied. SeeUnited Statesv.Danzell,No.7:05CR00024,2015 W L
7588278(W .D.Va.Nov.25,2015).
       D anzell filed his current m otion as a petition for a writ of m andam us, or in the

altem ative,as a petition for a w ritofcoram nobis,Case N o.7:19CV 00030. The courtfound no

legalbasisfor granting these petitions and dism issed them . The courtthen construed D arlzell's

submissionasaj2255motionand directed him toshow causewithin21dayswhy themotion

       ' PursuanttoRule4 oftheRulesGoverning Section 2255 Proceedings,thecourtmustsummarily
dismiss a j2255 motion where itisclearfrom the motion,the attachments,and the record ofprior
proceedingsthatthedefendantisnotentitledto relief.
should notbe summarlly dismlssed assuccessiveunder 922551)orasuntimely iled under
j225549. Danzellsoughtand was granted an extension oftime. 'Ihe tlm e granted for Ms
responsehasnow expired,O d hehashadno ilrthercommunication w1t11thecourt.

      This courtmay consider a second or mccessive j2255 motlon only upon speczc
cero caion âom theUnited States'CourtofAppealsfortheFolzrth Circuitthatleclslmninthe

motlon meet certlln cdteria. See j225509. Danzellhas not provided evidence of such
certllcafom Accordinjly,te COIA mustdlsmiss Ms cmrentmotlon withoutpreludlce as
sucœ sslve.An appropdateorderw111lssuethlsday.

 i    The Clerk is directed to send coples ofthis mem orandum opinion and accompanylng
 :

ordertothedefendantandcounselofrecord forthegovemm ent.
      ENTER : Tu s
                   t* N day ofM ay,2019.


                                             SeniorUnited SVtesDisM ctJudge
